Citation Nr: 1543830	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) greater than 50 percent prior to May 2, 2014, and greater than 70 percent on and after May 2, 2014.

2.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU) prior to May 2, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that hearing is associated with the claims file.

The Board notes that the Veteran is and has claimed that he is unemployable due to his service-connected disabilities.  In a May 2014 rating decision, the RO granted entitlement to a TDIU, effective May 2, 2014.  The Board observes that a claim for entitlement to a TDIU was raised as part of the Veteran's claim for entitlement to an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, because TDIU has been awarded effective May 2, 2014, the rating period for consideration of the TDIU is prior to May 2, 2014, as reflected on the cover page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his July 2015 hearing before the Board, the Veteran testified that he received all of his treatment for PTSD from the VA Medical Center (VAMC) in Wilmington, Delaware.  Review of the claims file reveals that VA treatment records dated from 2012 through 2013 have been associated with the claims file.  However, the Veteran filed his claim for entitlement to an increased rating in 2010; thus, records as early as 2009 may be relevant to determining the appropriate disability rating for his PTSD during the time frame of his appeal.  Accordingly, the RO should obtain all VA treatment records pertaining to the Veteran's psychiatric treatment from the VAMC in Wilmington, Delaware from 2009 through 2015, and associate them with the claims file.  See 38 C.F.R. § 3.159 (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's psychiatric treatment from the VA Medical Center in Wilmington, Delaware, and any associated outpatient clinics, since 2009.  All attempts to obtain these records should be documented in the claims file.

2.  Thereafter, readjudicate the issues of entitlement to an increased rating for PTSD, and entitlement to a TDIU prior to May 2, 2014.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate amount of time for response.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




